Citation Nr: 0301234	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-23 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 24, 1969 to 
March 25, 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

This case was previously at the Board and a November 2000 
Board decision determined that new and material evidence 
had been submitted to reopen the claim for service 
connection, and the case was remanded for additional 
development.  When the case came back to the Board in July 
2002, additional development was again undertaken by the 
Board.  That development having been completed, the case 
is now ready for appellate review.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2. A low back disability did not begin in service and is 
not otherwise related to service.

3. A low back disability resulting from childhood polio 
clearly and unmistakably preexisted service and it was 
not aggravated while the veteran was on active duty.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The December 2001 Supplemental Statement of the Case 
(SSOC) advised the veteran that although his claim had 
been reopened, service connection was being denied because 
there was no medical evidence establishing that his 
preexisting low back disability was aggravated by service.  
The August 1995 rating decision, the May 1996 Statement of 
the Case, and the large number of SSOCs dated from 
February 1997 to May 1999 informed the veteran of the 
evidence of record.  A September 2001 letter to the 
veteran specifically asked him to submit medical evidence 
that his low back disability was incurred in service or 
that it was made worse during service.  The veteran 
responded to the September 2001 letter, indicating that 
there was no more information or medical evidence to be 
found.  In keeping with the duty to assist, the RO 
obtained the veteran's service medical records for his 
brief period of service.  Despite the RO's attempts, the 
veteran's induction examination could not be located.  The 
RO also obtained records from private physicians, records 
from the Social Security Administration, and VA medical 
records.   The Board notes that the veteran has not 
received a VA examination, however since the record 
establishes that the veteran suffers from a current 
disability, and that the disability is due to post polio 
syndrome, an examination is not necessary.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to service connection for a low back 
disability

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.306(a) 
(2002).  In deciding an aggravation claim, the Board must 
determine, after having found the presence of a 
preexisting condition, whether there has been any 
measurable worsening of the disability during service and 
whether such worsening constitutes an increase in 
disability.  See, Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

There is no entry examination available and therefore, the 
veteran is entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  To rebut the presumption of soundness, there must 
be clear and unmistakable evidence that a condition 
existed prior to service. See Kinnaman v. Principi, 4 Vet. 
App. 20 (1993) (tentative diagnosis three weeks after 
induction and a final diagnosis four months after 
induction do not in themselves clearly and unmistakably 
show that disease existed before service).  The record 
reveals that the veteran suffered from polio while a child 
in 1953 or 1954.  The veteran has testified that he had 
polio, and there are hospitalization records from July 
1954 indicating a diagnosis of polio and some follow-up 
treatment for post polio back and hamstring stiffness.  
The veteran also offered a lay statement from a witness 
dated in June 2001 to the effect that he knew the veteran 
before he entered service and the veteran had difficulty 
with his back at that time due to polio.  The veteran's 
testimony regarding his condition at the time of entry 
into service, combined with the lay statement and the 
medical evidence establishes that he had polio prior to 
service and that his post polio syndrome included back 
problems.  This evidence is sufficient to rebut the 
presumption of soundness.  38 C.F.R. § 3.304(b).  

The veteran enlisted in the Marines in January 1969 and 
served just over two months before discharge.  The veteran 
testified that he had suffered from back pains prior to 
entering service but that they worsened while in service.  
There are no service medical records that show any injury 
to the veteran's back, nor are there any indications of 
complaints regarding his back, or treatment for any back 
disability.  The veteran was discharged due to 
unsuitability.  He did not receive a medical discharge.  
The service medical records indicate that the veteran did 
not suffer from any physical or mental disability which 
would warrant discharge by reason of physical disability.

The veteran testified at a hearing at the RO in February 
1997.  He stated that he had polio as a child, that he was 
experiencing some back pain at the time he entered 
service, and that his pain worsened while in service.  He 
testified that he could not remember where he was treated 
for his back shortly after leaving service, but that he 
now believes that his low back disability was aggravated 
by service.

The veteran has presented evidence from his private 
physician, Dr. Daugherty, who states in a letter dated 
April 28, 1999 that the veteran is disabled due to chronic 
back pain.  The RO obtained treatment notes from Dr. 
Daugherty dated from July 1991 to January 1999.  There is 
no indication in those notes as to the etiology of the 
veteran's low back disability, and in fact the low back 
pain is only mentioned briefly.  Nowhere in Dr. 
Daugherty's notes is there any indication of a link to 
service or any indication that the veteran's low back 
disability worsened to a measurable extent while in 
service.  

The veteran has provided treatment notes and statements 
from another private physician, Dr. Grimes, who has 
treated the veteran for his low back disability.  Dr. 
Grimes indicates that the veteran has low back pain and 
some limitation of motion of the lumbar spine.  Based on 
the history provided by the veteran, Dr. Grimes has 
offered his opinion that the veteran's back pain and mild 
scoliosis are most likely polio induced.  Dr. Grimes also 
noted that the veteran was in a car accident in April 1998 
and that he had acute cervical, thoracic, and lumbar 
strain secondary to the accident, superimposed on the post 
polio syndrome.  Dr. Grimes does not offer any opinion 
that the veteran's low back disability worsened in 
service, the only etiology given is the car accident and 
the post polio syndrome suggested by the veteran's 
history.

The RO obtained the veteran's records relating to his 
Social Security benefits.  There is no evidence contained 
in those records that links the veteran's low back 
disability to his military service, nor is there any 
evidence that establishes that the veteran's preexisting 
low back disability was worsened to a measurable degree 
while in service.

Based on the above evidence, the Board finds that the 
veteran's preexisting low back disability  was not 
aggravated by his military service.  There is no evidence 
other than the veteran's testimony that the low back 
disability worsened in service.  The veteran believes that 
this represents an aggravation of his post polio syndrome, 
but he is not competent to testify as to the etiology or 
diagnosis of disease. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's service medical records do not 
show any treatment for a low back disability or any 
complaint regarding the low back while in service.  In 
fact, the discharge documents indicate no physical 
disability was present that would require discharge.  

The treatment records from Dr. Daugherty and Dr. Grimes do 
establish that the veteran has a current low back 
disability, but there is no indication that it is linked 
to service or that his preexisting condition was 
aggravated by service.  Dr. Grimes states that the low 
back disability is most like related to polio without any 
indication of whether it worsened in service.  There is 
definitely no indication that the veteran's low back 
disability worsened to a measurable degree or that it 
worsened at all.  The Social Security records also contain 
no evidence establishing that the low back disability was 
aggravated by service.  Therefore, the Board finds that 
there was a preexisting condition, but that there was no 
measurable worsening of this condition during the 
veteran's two months of service.  Therefore, service 
connection based on aggravation of a preexisting 
disability is not warranted.  38 U.S.C.A. §§ 1153, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.306 (2002).

Finally, there is no indication in the record of any 
injury to the back while in service or any complaints 
regarding the veteran's lower back.  There is no medical 
evidence that suggests a link between the veteran's 
current low back disability and his military service.  
There is no evidence of a low back disability that became 
a chronic condition while in service.  The private medical 
records in this case indicate that the etiology for the 
veteran's current low back disability is post polio 
syndrome based on his history.  Therefore, service 
connection is not warranted.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


ORDER

Entitlement to service connection for a low back 
disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

